DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s representative elected Protease XIII as the specific protease enzyme and NIST mAB as the specific protein. Applicant’s traversal is acknowledged and was carefully considered but not deemed persuasive because the different species do require different search and consideration based on the range of specific proteins and proteases that are encompassed, as stated in the Office Action mailed on 8/15/2022. Further, applicant’s arguments appear to be drawn to the requirement for restriction, rather than election of species. The species do not necessarily permit a single search to obtain all of the species. If the examiner determines that the elected species is allowable over the prior art, the examination will be extended as per MPEP 803. The election of species requirement is still deemed proper and is therefore made FINAL.
Status of the claims
Claims 1, 3-34 are pending. Claims 7-9, 11, 25-28, 30 are withdrawn as not drawn to the elected species. Claims 1, 3-6, 10, 12-24, 29, 31-34 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 10, 12-24, 29, 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant invention is drawn, as amended, to a method of analyzing at least one protein in a sample, said method
comprising:
mixing a protease enzyme with said sample to form a final sample;
contacting the final sample to an electrospray emitter; and
analyzing the final sample using a tandem mass spectrometry, wherein digestion of the at
least one protein by the protease enzyme occurs on the electrospray emitter.
With regards to the limitation “wherein digestion of the at least one protein by the protease enzyme occurs on the electrospray emitter”, the instant specification, at pages 2-3, teaches that “[t]raditional approaches to characterize a protein comprise carrying out protein sequencing by injecting the digested protein into an electrospray infusion setup - in conjunction with a mass spectrometer. This approach can lead to over-digestion or under-digestion of the protein and requires an extended duration of time for protein sequencing. To overcome digestion issues, the present invention, at least in part, discloses a new approach referenced as digestion-on-emitter. For example, according to some embodiments of the present invention, the final sample containing the at least one protein and the hydrolyzing agent is contacted on an electrospray emitter for a period of time (t) sufficient to produce digestion of the at least one protein on the electrospray emitter. In one exemplary embodiment, the period time (t) sufficient to produce protein fragments and digestion of a protein on the electrospray emitter is less than about 20 minutes. 
The specification, Figure 2 shows the following steps: 
Add protein sample; 2) add protease; 3) aspirate mixture; 4) engage tip; 5) start nanospray; 6) acquire data.
The term “electrospray emitter” or “electrospray needle” refers to the nanoelectrospray nozzle on the ESI chip from which highly charged droplets are emitted in nanoelectrospray ionization.
Further, the specification also teaches:
 1.1 Protein preparation. A 1ug/uL BSA stock solution was made with Milli-Q water. BSA stock solution (100 ug) was mixed with 1uL of 1M acetic acid and 2uL of 0.5M TCEP-
HCI (final pH was 3). The mixture was incubated for 10 minutes at 80°C. The reduced sample
was desalted with NanoSep 10K filter (Pall Life Sciences, Ann Arbor, USA) for 12 minutes and
resuspended in 100uL Milli-Q water.
1.2 Protease XIII preparation. A 10ug/uL protease XIII stock solution was made with
Milli-Q water.
1.3 Direct infusion mass spectrometric analysis. MS mass analyses were performed
using a linear ion trap—Orbitrap hybrid mass spectrometer (LTQ-Orbitrap Velos, Thermo Fisher Scientific, San Jose, CA, USA) with a TriVersa NanoMate® (Advion Biosciences, Ithaca, USA) mounted in front. The TriVersa NanoMate was operated in the infusion mode. The TriVersa NanoMate was triggered once the protein and protease XIII were mixed. The infusion mandrel picked up an infusion tip from the infusion tip box and moved to the Eppendorf plate (Protein LowBind MTP 384/V-bottom, Eppendorf, Edison, NJ, USA) to aspirate 15 uL of sample. The infusion mandrel then engaged the infusion tip to the chip and a positive voltage (1.4 kV) was applied on the carbon-coated infusion tip while the mass spectrometer sample orifice remained at 0 kV. The very intense electrostatic field between the sample in the infusion tip and the grounded outside surface of the spray nozzle on the nano ESI chip generated the electrospray. The vacuum inside the mass spectrometer drove the positive ions towards the mass spectrometer. Mass analysis was completed using a method comprising high resolution full MS (resolution of 60,000 at m/z 400) acquired in the orbitrap, followed by 10 data-dependent CAD scans acquired in LTQ. Data-dependence parameters were set as follows: repeat count of 1, repeat duration of 120 s, 3 m/z precursor isolation window, charge state rejection for +1 precursor ions. The raw data were searched against protein database containing BSA with Proteome Discoverer 1.4 (Thermo Scientific).
However, the instant claims do not specify the steps in the same detail. For example, the mixing can be done outside the mass spectrometer. Further, with regards to the limitation “wherein digestion occurs on the electrospray emitter”, Applicants do not show whether digestion is happening on the final mixture, on the emitter itself or elsewhere, i.e., before or during vaporization of the sample upon introduction to the mass spectrometer vacuum and/or voltage application in the tip. The Examples do not provide evidence that the enzymatic reaction is happening on the emitter (see description of Examples 1-5). For Example, in Example 5, the peptides were subjected to a non-electrospray ionization followed by HCD MS/MS (e.g., page 34). There is no description of the on-emitter enzymatic digestion. Thus, the instant specification does not appear to provide sufficient written description show Applicants’ possession of the invention as claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires digestion of at least one protein (i.e., “wherein digestion of at least one protein by the protease enzyme occurs on the electrospray emitter”), therefore the limitation “wherein the at least one protein contacts the protease enzyme for a sufficient period of time to permit digestion of the at least one protein” does not appear to further limit the claim since it should necessarily occur in claim 1 because it would be inherent to claim 1. Claims 19-22 are rejected as being dependent upon a rejected claim, but would not be rejected if they depended upon base claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3-4, 12, 13, 14, 15, 16, 23, 17, 32-34    is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardenas et al. (“Cardenas”, Rapid Communications in Mass Spectrometry, 1997, cited in the IDS dated 9/15/2020).
	Cardenas describes an online method has been developed for the derivatization and coupled liquid chromatography (LC)/electrospray ionization (ESD MS analysis of peptides at the femtomol level. Peptides are reacted with N-succinimidy]-2(3-pyridyl)acetate (SPA) in buffered aqueous medium at pH 7 following loading on a precolumn (PC) in a microcolumn switching system. The fast-hydrolysing reagent is dissolved in dry methanol and mixed, in a 3 vol% ratio, with a buffer just before reaching the sample on the PC. Following the reaction and wash, the N-pyridylacetyl (PA) derivatives formed are transferred to the analytical micro-high-performance (HP) LC column for separation and subsequent ESI tandem MS analysis (reading upon mixing a protease enzyme with said sample to form a final sample, contacting the final sample to an electrospray emitter and analyzing the final sample using a tandem MS as in claim 1). The reaction is nearly quantitative and takes place selectively at the N-terminal and lysine amino functions, the latter providing a chemical means to distinguish between isobaric residues lysine and glutamine. In some cases, a minor reaction was observed with the tyrosine hydroxyl group. The N-terminal PA group was able to alter the collision-induced fragmentation pathway of peptides in favour of the formation of abundant b-type ions, a helpful feature for sequence elucidation of unknown peptides, particularly with quadrupole ion trap instruments. 
	Cardenas discloses hydrolysis of lysozyme was carried out with modified trypsin according to procedure provided by the supplier (Boehringer, Mannheim, GER). In brief: the protein (approx. 100 pmol) was incubated with 20 pmol enzyme (reading upon 1:5 ratio, claims 13-14) in a buffer solution (100 uL) for 18h at 37°C. Cytochrome c (60 uL stock solution, 41 pmol/uL, reading upon claims 15-16 given that no definition of “about” was provided) was incubated with 100 uL aqueous trypsin (Sigma) solution (0.25 pmol/uL) and 340 uL Tris(hydroxymethyl)aminomethane buffer (100 umol/L) at pH 8.4 for 22 h at 37 °C. Digest mixtures were diluted to 1.0 mL with 0.1 mol/L acetic acid prior to analysis.
Derivatization was carried out as described in Figure 1 and pages 1272-1273. This reads upon the limitations of claims 3-4 “wherein the at least one protein is denatured” and wherein the at least one protein is denatured before contacting to the electrospray emitter”. Cytochrome C reads upon a globular protein (as in claim 12).  Transference of the sample to a vacuum in the MS would read upon aspiration (claim 17).

    PNG
    media_image1.png
    495
    409
    media_image1.png
    Greyscale

The ESI needle voltage was 4 kV (reading upon positive voltage, reading upon claim 23. 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a quefstion as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, with respect to the limitation “wherein digestion of the at least one protein by the protease enzyme occurs on the electrospray” of instant claim 1. would necessarily occur upon contacting of the enzyme and protein in the emitter, since the active/manipulative steps of Cardenas overlap those instantly claimed. Further, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ digestion and denaturation at the contact with the electrospray emitter (within the claimed method) differ and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 1, 3, 17, 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Proteomics, 2006).
Chen teaches that protein digests were analyzed without LC separation using nanoESI on a QSTAR XL MS/MS system in information dependent data acquisition mode. The protein identification conditions and parameters were extensively evaluated with in-solution and in-gel digested protein samples. Rapid identification of proteins was achieved and compared directly to the results obtained on the same samples using nanoflow HPLC-MS/MS on the QSTAR system. The increased throughput, reproducibility, the high data quality, and the ease of use make the direct infusion system an efficient and affordable technique for protein identification analysis.
Chen describes an optimized direct infusion nanoESI MS/ MS method and directly compare it to nanoHPLC-MS/MS. With the simple and reproducible tip opening procedure, the direct infusion nanoESI coupled to a QTOF mass spectrometer was used for rapid and sensitive protein identification. The results obtained from in-solution digests and in-gel digests of proteins separated by 1-D gel and 2-DE demonstrate that the direct infusion system is simple, efficient, sensitive, reliable, and affordable to most proteomics researchers (e.g., page 18).
In-solution tryptic digests of PB, BSA and ADH were used as standard samples to investigate the optimal time of sample introduction. The amounts of digests were chosen to be derived from about 10 ng proteins, equivalent to the sensitivity obtained with Coomassie-stained proteins. 
With respect to instant claim 1: the tryptic digests (reading upon “the final sample”) were infused at a sample flow rate of approximately 70 nL/min for different time periods (reading upon mixing a protease enzyme with said sample to form a final sample; contacting the final sample to an electrospray emitter, claim 1 and aspirating the final sample, claim 17). The MS/MS spectra acquired at different time points were searched against Swiss-Prot database for protein identification. As shown in Fig. 2, the MASCOT score, peptide and sequence coverage increased during the first 4 min of data acquisition and then started to level off (reading upon analyzing the final sample using a tandem mass spectrometry, wherein digestion of the at least one protein by the protease enzyme occurs on the electrospray emitter, claim 1). See page 19.
With respect to instant claim 3 “wherein the at least one protein is denatured” this would read upon contact with the electrospray emitter/field, which denatures the protein. See page 19. 
With respect to claim 17:  the tryptic digests were infused at a sample flow rate of approximately 70 nL/min, read upon “aspirating the final sample”.
In all three cases, 1-min data acquisition is adequate for confident protein identification. Acquisition longer than 4 min did not greatly increase the quality of protein identification. Therefore, 4-min analysis was used for all further direct infusion experiments. The low variation between the different replicate time points further demonstrates the reproducibility of this system (page 19).

    PNG
    media_image2.png
    533
    352
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    581
    685
    media_image3.png
    Greyscale

Chen also teaches a method of sequencing at least one protein in a sample and characterizing at least one protein in a sample comprising the steps explained above (claims 32-33) and wherein the method includes protein sequencing (see, e.g., Figure 4) as in claim 34.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, with respect to the limitation “wherein digestion of the at least one protein by the protease enzyme occurs on the electrospray” of instant claim 1. would necessarily occur upon contacting of the enzyme and protein in the emitter, since the active/manipulative steps of Chen overlap those instantly claimed. Further, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ digestion and denaturation at the contact with the electrospray emitter (within the claimed method) differ and, if so, to what extent, from that of the discussed reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas ( in view of Zee et al. (“Zee”, US2010/0316613).
Cardenas is relied upon as above.
Cardenas does not expressly teach denaturing, reduction or desalting. Zee teaches reduction, alkylation and desalting are commonly used during mass spectrometric analysis of proteins (e.g., [0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to denature, reduce or desalt the protein as taught by Zee. One of ordinary skill in the art would have had a reasonable expectation of success given that such operations were routinely used in order to obtain higher quality mass spectra of proteins as taught by Zee. Further, with regards to the limitations drawn to concentrations, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."” MPEP 2144.05.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 12/2022